COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-10-293-CR


SHEKETHA JONETTE SCOTT                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                   ------------

      FROM COUNTY CRIMINAL COURT NO. 5 OF TARRANT COUNTY

                                   ------------

                       MEMORANDUM OPINION1
                                   ------------

      On June 28, 2010, Appellant Sheketha Jonette Scott pleaded guilty to

assault and the trial court sentenced her to nineteen days’ confinement. On July

20, 2010, Appellant filed a notice of appeal. On July 22, 2010, the trial court

entered its amended Trial Court’s Certification of Defendant’s Right of Appeal in

accordance with rule 25.2(a)(2). Tex. R. App. P. 25.2(a)(2). The amended

certification states that this criminal case “is a plea-bargain case, and the


      1
       See Tex. R. App. P. 47.4.
defendant has NO right of appeal.” On July 22, 2010, we notified Appellant’s

counsel that the certification indicating that Appellant had no right to appeal had

been filed in this court and that this appeal could be dismissed unless Appellant

or any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal on or before August 2, 2010. See Tex. R. App. P. 25.2(d),

44.3. To date, we have received no response showing any grounds for

continuing the appeal.

      Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. See Tex. R.

App. P. 25.2(a)(2). The trial court’s certification denied permission to appeal, and

Appellant does not challenge a pretrial ruling on a written motion or the validity of

his waiver of the right to appeal such a motion. Accordingly, we dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                    PER CURIAM


PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 27, 2010




                                         2